Case 3:18-cv-02542-JSC Document 131-3 Filed 03/09/20 Page 1 of 5




            EXHIBIT C
        Case 3:18-cv-02542-JSC Document 131-3 Filed 03/09/20 Page 2 of 5
                                    CONFIDENTIAL


                                                                           Page 1
 1                     UNITED STATES DISTRICT COURT
 2                   NORTHERN DISTRICT OF CALIFORNIA
 3                        SAN FRANCISCO DIVISION
 4
 5   ---------------------------------
     JANE DOE 1, et al.,                )
 6                                      )
                Plaintiffs,             ) Case No.
 7                                      ) 3:18-cv-02542-JSC
                                        )
 8   vs.                                )
                                        )
 9   MORRISON & FOERSTER LLP,           )
                                        )
10              Defendant.              )
                                        )
11   ---------------------------------
12                          CONFIDENTIAL
13               VIDEO DEPOSITION OF SHERRY WILLIAM
14                    Los Angeles, California
15                    Thursday, August 1, 2019
16                             Volume I
17
18
19
20
21
22
23
24   Reported by:
     Gail E. Kennamer, CSR 4583, CCRR
25   Job No. 165381

                        TSG Reporting - Worldwide   877-702-9580
           Case 3:18-cv-02542-JSC Document 131-3 Filed 03/09/20 Page 3 of 5
                                       CONFIDENTIAL


                                                                                Page 2
 1                        UNITED STATES DISTRICT COURT
 2                      NORTHERN DISTRICT OF CALIFORNIA
 3                            SAN FRANCISCO DIVISION
 4
 5   ---------------------------------
     JANE DOE 1, et al.,                                  )
 6                                                        )
                     Plaintiffs,                          ) Case No.
 7                                                        ) 3:18-cv-02542-JSC
                                                          )
 8   vs.                                                  )
                                                          )
 9   MORRISON & FOERSTER LLP,                             )
                                                          )
10                   Defendant.                           )
                                                          )
11   ---------------------------------
12
13
14               Video Deposition of Sherry William, Volume I,
15   taken on behalf of Defendant at 333 South Grand Avenue,
16   Los Angeles, California; beginning at 10:12 a.m. and
17   ending at 8:15 p.m.; Thursday, August 1, 2019,
18   before Gail E. Kennamer, CSR 4583, CCRR.
19
20
21
22
23
24
25


                           TSG Reporting - Worldwide   877-702-9580
        Case 3:18-cv-02542-JSC Document 131-3 Filed 03/09/20 Page 4 of 5
                                    CONFIDENTIAL


                                                                             Page 42
 1        Q.    Do you recall what year that was?
 2        A.    No.    But I remember the -- I was on that deal
 3   for quite some time.       I believe over a year.
 4        Q.    Okay.    What role did you have on that deal?
 5        A.    I was drafting documents.
 6        Q.    Let me ask: When you started at Dewey because
 7   you had the deferral year, did you start as Class of 2011?
 8        A.    Yes.
 9        Q.    Okay.    And did that carry over when you went to
10   Freshfields?
11        A.    Yes.    For one year.
12        Q.    Okay.    What happened after one year?
13        A.    Let me correct that.                Maybe even less than a
14   year.   I don't recall exactly when, but one of the
15   partners left and Freshfields wanted to keep me, and I got
16   my year back.
17        Q.    Did you ask for it back?
18        A.    Yes.
19        Q.    Why did you ask for it back?
20        A.    Because I thought I deserved getting that year
21   back.
22        Q.    And why did you think that?
23        A.    Because several firms that deferred their
24   associates did not hold them back a year for the deferral;
25   and because Dewey had decided to do that, that carried


                        TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-02542-JSC Document 131-3 Filed 03/09/20 Page 5 of 5
